Title: To John Adams from United States House of Representatives, 3 May 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President: 
					May 3, 1790
				
				The House of Representatives have passed a bill, entitled “An act to allow compensation to John Ely, for his attendance as a physician and surgeon on the prisoners of the United States;” and a bill, entitled “An act to prescribe the mode in which the public acts, records, and judicial proceedings, in each state, shall be authenticated, so as to take effect in every other state;” in which they request the concurrence of the Senate;

The House of Representatives have also appointed Messrs. Benson, Clymer, Huntington, Moore, and Carroll, a committee, to join with a committee to be appointed by the Senate, to consider and report their opinion on the question, “When, according to the constitution, the terms for which the President, Vice President, Senators, and Representatives, have been respectively chosen, shall be deemed to have commenced?” and, also, to consider of, and report, their opinion on such other matters as they shall conceive have relation to this question; and request the concurrence of the Senate in the appointment of a committee on their part;

I am directed to acquaint the Senate, that the President of the United States did, on the 30th of April, approve of, and affix his signature to, the act, entitled “An act for regulating the military establishment of the United States.” 

				
					
				
				
			